Citation Nr: 0000407	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease, right knee, currently rated as 10 percent 
disabling (bilaterally).

2.  Entitlement to an increased evaluation for degenerative 
joint disease, left knee, currently rated as 10 percent 
disabling (bilaterally).

3.  Entitlement to an increased evaluation for status post 
left Achilles repair, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

REMAND

The veteran reports active service from March 1975 to March 
1979 and from October 1979 to December 1997.  

This case is before the Board of Veterans Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) regional office (RO), in Montgomery, Alabama.  

The Board is in receipt of a statement dated June 1999 from 
the appellant, received after the claims file was forwarded 
for adjudication to the Board.  The appellant stated that he 
recently underwent an MRI (magnetic resonance imaging) at the 
Huntsville VAMC (VA Medical Center) to evaluate the extent of 
his bilateral knee disability.  He requested that these 
medical records be obtained from the VAMC and added to the 
claims file.

The Board notes that the Court has held that when the VA has 
constructive knowledge of medical records generated by its 
agency, the VA is obligated to obtain any such pertinent 
treatment records, as well as other records of which the VA 
was notified. See Bell v. Derwinski, 2 Vet. App. 611, 612- 
613 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 
(1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992). The 
RO should ensure that all VA records of treatment for the 
veteran, and supporting medical opinions are obtained and 
associated with his claims file prior to adjudication.

Therefore, in light of the foregoing, and in order to give 
the veteran every consideration with respect to the present 
appeal, it is the Board's opinion that further development of 
the case is necessary.  Accordingly, this case is REMANDED to 
the RO for the following action:

1.  The RO should contact the Huntsville-
VAMC and request copies of all 
medical/clinical reports pertaining to 
treatment provided to the appellant which 
are not in the claims file.  In 
particular a copy of the MRI report, as 
alluded to above should be obtained.  
Efforts to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2. The RO should then review the record 
and ensure that the above action has been 
completed. When the RO is satisfied that 
the record is complete and that all 
requested actions have been completed, 
the claims should be adjudicated on the 
basis of all relevant evidence of record, 
as well as application of relevant laws 
and regulations. If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded the appropriate time period in 
which to respond. The record should then 
be returned to the Board for further 
appellate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

